                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 17-91-DLB-CJS

LORI ARCHEY                                                                   PLAINTIFF


v.                   MEMORANDUM OPINION AND ORDER


AT&T MOBILITY SERVICES LLC, et al.                                         DEFENDANTS

                       * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court on Defendants AT&T and Amy Waymire’s Joint

Motion for Summary Judgment on Plaintiff Lori Archey’s claims under the Family &

Medical Leave Act (FMLA) (Doc. # 40). In their Motion, Defendants argue Plaintiff has

failed to establish a prima facie case of FMLA interference or retaliation because she

cannot demonstrate that she gave proper notice of her FMLA-related absence. In the

alternative, Defendants assert that Plaintiff’s claims are time-barred under the FMLA’s

two-year statute of limitations. The Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 1331, 1441, and 1446. For the reasons set forth below, Defendants’ Motion is

denied.

I.    FACTUAL AND PROCEDURAL BACKGROUND

       AT&T hired Lori Archey as a Retail Sales Consultant (“RSC”) on September 9,

2012 to work at its store located in Maysville, Kentucky. (Doc. # 41-2 at 8). As an RSC,

Plaintiff’s job duties included selling AT&T products and services to new and existing

customers and assisting customers with their accounts. (Docs. # 40-2 at 55 and 41-2 at

8). During the relevant time period, Plaintiff’s immediate supervisor was Jessica Webb,


                                               1
 
who in turn was overseen by Defendant Amy Waymire, the Area Retail Sales Manager.

(Docs. # 40-3 at 2 and 40-5 at 1).

       During Plaintiff’s tenure at AT&T, the company maintained a system of progressive

discipline for repeat unauthorized absences and late arrivals (“tardies”). (Doc. # 40-2 at

59). Each unexcused absence or tardy would be assigned a point value. Id. Points

stayed on an employee’s record for six months, after which they expired. Id. However,

if an employee accrued four points within a six-month period, he or she would be given a

“Counseling Notice”; after five points, a “Written Warning”; and after six points, a “Final

Written Warning.” Id. These point totals expired within three months, four months, and

six months, respectively. Id. After accumulating seven points or more, an employee

would be subject to termination. Id.

       Plaintiff’s first unauthorized absence occurred on November 17, 2012. (Doc. # 40-

3 at 6). On March 1, 2013, Plaintiff was issued a Counseling Notice for accumulating

4.25 attendance points. Id. On August 29, 2013, Plaintiff received a Written Warning for

obtaining five points under the attendance policy. Id. at 9. By fall 2013, Plaintiff began

experiencing anxiety and suffering from migraine headaches. (Doc. # 41-2 at 12). As a

result, she began taking leave under the FMLA in October 2013. (Doc. # 41-3 at 1).

       Approved FMLA absences were considered excused under AT&T’s attendance

policy. (Doc. # 40-1 at 4). Plaintiff took her first leave of absence under the FMLA on

October 21, 2013. (Doc. # 41-3 at 1). On the following day, Plaintiff’s doctor faxed AT&T

to say that Plaintiff would be absent until October 23rd due to unforeseen anxiety and

migraines.  (Doc. # 41-4). This application for leave was approved on November 8, 2013.

See (Doc. # 41-2 at 20). However, Plaintiff’s supervisor, Ms. Webb, noted in Plaintiff’s



                                            2
 
employment log that Plaintiff had violated the attendance policy by giving notice of her

absence 41 minutes after the start of her shift on October 21st. (Doc. # 41-5 at 9). The

attendance policy requires employees to report all absences—both excused and

unexcused—to their supervisors at least one hour prior to the start of their shift. (Doc. #

40-2 at 58).                     AT&T later admonished Plaintiff in writing for failure to timely notify

management of her absences on October 21st and 22nd. See (Doc. # 41-6).

              Plaintiff took another leave of absence under the FMLA from December 5th-8th.

Plaintiff’s physician certified that Plaintiff’s absence on these dates was due to her

ongoing medical issues (Doc. # 41-7) and AT&T approved this leave shortly thereafter.

(Doc. # 41-8). Nevertheless, Ms. Webb later noted in Plaintiff’s employee log that “Archey

has missed scheduled shifts due to headaches. I asked Lori if she needed to file for a

work accommodation due to her recurring health issues.” (Doc. # 41-5 at 4). On

December 13, 2013, AT&T issued Plaintiff a Final Written Warning for accumulating six

points based on a new unexcused absence on October 1, 2013.1 (Doc. # 40-3 at 12).

Plaintiff does not contest any of the unauthorized absences on this Final Written Warning.

See (Doc. # 41-2 at 41-42).

              Plaintiff’s health worsened throughout December 2013 and, as a result, her doctor

notified AT&T that Plaintiff would require as-needed leave on an intermittent basis for up

to three days per week throughout the upcoming year. (Doc. # 41-9). From this point on,

Plaintiff began taking FMLA leaves of absence much more frequently. Specifically, from




                                                            
1
       Plaintiff testified that she was absent on this day in order to care for her ailing sister. Her request
for FMLA leave on this date was denied because her sister was not an eligible family member under the
Act. See (Doc. # 41-2 at 18-19).

                                                               3
 
January 1, 2014 through April 26, 2014, Plaintiff took approximately 37 days off due to

her ongoing medical issues. (Doc. # 41-3 at 4-6).

       The events occurring after January 1, 2014 are highly contested. Plaintiff asserts

that on May 2, 2014, she met with Ms. Webb and Ms. Waymire. (Doc. # 41-2 at 36).

During the meeting, Plaintiff claims she was presented with a Counseling Notice, stating

that she had 4.25 attendance points on her record stemming from unexcused absences

and tardies accrued from June to August 2013. (Docs. # 41-2 at 36-37 and 41-10).

Plaintiff also claims to have told Webb and Waymire during this meeting that she was

approved for 2-3 days per week of leave under the FMLA. (Doc. # 41-2 at 37). Plaintiff

says that Waymire “appeared angry about how much coverage [she] had,” id. at 40, and

then fired her three days later. Id.

       Plaintiff’s termination notice was approved by both Webb and Waymire and states

that Plaintiff had accrued 7.5 points, 3.25 more than were on her Counseling Notice from

three days earlier. (Doc. # 41-12). The termination notice contained one unexcused

absence and one unexcused tardy that were previously included on Plaintiff’s December

13th Final Written Warning but which were left off of the May 2nd Counseling Notice. See

(Docs. # 41-6, 41-10, and 41-12). It also contained two additional tardies accrued on

November 14, 2013 and April 18, 2014 as well as an unexcused absence accrued on

March 26, 2014. (Doc. # 41-12). Plaintiff argues that the March 26, 2014 “unexcused”

absence should have been excused because she properly notified Defendants that she

would be taking FMLA leave that day. (Doc. # 41-2 at 36).

       Unsurprisingly, Defendants paint a much different picture. While Waymire admits

in her deposition to approving the May 2, 2014 Counseling Notice, she denies that any



                                            4
 
meeting occurred between her, Webb, and Plaintiff on May 2nd. (Doc. # 40-3 at 3).

Rather, Defendants assert that the Counseling Notice was generated, but was never

delivered to Plaintiff because Ms. Webb determined that Plaintiff had exceeded the point

total permitted by the absence policy and was thus subject to termination. (Doc. # 40-3

at 3). Defendants also contend that Plaintiff was fired on May 2nd rather than on May

5th, although the termination notice is undated and there is no documentation showing

when Plaintiff was fired. See id. at 4.

       The parties agree that Plaintiff’s March 26, 2014 absence was the determining

factor in Plaintiff’s dismissal. See (Docs. # 40-1 at 13 and 41 at 11). But for this absence,

Plaintiff would not have exceeded the seven-point threshold in AT&T’s attendance policy

and would not have been subject to termination. See (Doc. # 41-12). Therefore, the

dispute largely boils down to whether Defendants properly denied Plaintiff’s request for

FMLA leave on March 26, 2014. The answer to this question depends on whether Plaintiff

followed AT&T’s “usual and customary notice and procedural requirements for requesting

leave.” 29 C.F.R. § 825.303.

       In 2013 and 2014, AT&T had written policies governing FMLA leave. (Doc. # 40-

4 at 1). According to Defendants, these policies were available for employees to view on

the company’s intranet, specifically the “HR One Stop web portal.” Id. at 2. Defendant

describes AT&T’s FMLA leave policy as requiring employees to contact the Mobility

Centralized Payroll Change Administration (MCPCA) on either the day of the employee’s

absence or within 48 hours of returning to work after the absence. Id. From there, the

MCPCA reports an employee’s FMLA leave request to a different bureaucratic unit within

AT&T, known as “FMLA Operations” and which is located in San Antonio, Texas. (Docs.



                                             5
 
# 40-4 at 2 and 41-4). Once the employee submits her request for leave to the MCPCA,

she receives a certification form (known as an “FMLA 4”), which must be signed by her

physician and returned to the MCPCA. (Doc. # 40-4 at 2). FMLA Operations then sends

the employee a form (known as an “FMLA 5”), notifying her of the outcome of the request

for leave. Id. at 3. According to Defendants, all decisions regarding leave are made by

the MCPCA and FMLA Operations, and not by AT&T Mobility supervisors, who do not

have access to employee medical information or certification documentation. Id. at 2. In

addition, as part of AT&T’s separate attendance policy, an employee who is going to miss

a scheduled shift must contact her supervisor at least one hour prior to the start of her

shift. (Docs. # 40-2 at 58 and 40-3 at 2).

       Plaintiff contends, however, that the policy listed on the “HR One Stop web portal”

is not the only policy relating to FMLA leave at AT&T. Specifically, Plaintiff points to a

brochure or handbook AT&T provides to its employees, titled FMLA: A Look at the Basics,

which appears to mandate a different procedure for how to apply for FMLA leave. It states

in relevant part as follows:

        Step 1: You must provide your supervisor at least 30 days advance notice
        before FMLA leave is to begin if the leave is foreseeable. However, any
        unforeseeable leaves require you to notify your supervisor within 2-
        business days of learning the need for a leave or no later than two business
        days of your return to work. It is recommended that you provide your
        supervisor with as much detailed information to allow him/her the ability to
        submit a complete and accurate [FMLA form] to FMLA Operations. . . .

        Step 2: Once the FMLA leave request is made, your supervisor will (1)
        determine your eligibility, (2) notify you of your eligibility, [and] (3) submit
        [your FMLA form]. . . .

        Step 3: All FMLA4 forms must be completed by the Health Care Provider
        and submitted to AT&T FMLA Operations. . . .




                                              6
 
       Step 4: Once the FMLA4 is received and reviewed by FMLA Operations,
       you will receive a letter notification (FMLA5) via US Mail advising you of
       the outcome. . . .


(Doc. # 41-13). There are only two similarities between the purported policies. First is

the requirement that the employee’s healthcare provider send an FMLA 4 form to FMLA

Operations; second is that the employee will be notified of the outcome of her request via

an FMLA5 form from FMLA Operations. The similarities end there. The first policy

requires the employee to send a request for leave directly to the MCPCA, while the

second policy instructs employees to notify their supervisor, who will then contact FMLA

operations. According to Suzie Villarreal, who was the Associate Director of FMLA

Operations in 2014, all AT&T Mobility RSCs would have had access to both policies.

(Doc. # 41-14 at 3, 5). Ms. Villarreal also confirmed that neither of the two policy

documents state which one governs in the event of a conflict between the two. id. at 3.

      Plaintiff testified that she followed the second policy each time she requested

unforeseeable intermittent FMLA leave. That is, she would call her supervisor, Ms. Webb,

to let her know she would be absent, including on March 26th. (Doc. # 41-2 at 10, 35).

Plaintiff stated in her deposition that she never contacted the MCPCA to notify AT&T of

her intent to use intermittent FMLA leave. Id. at 35. Defendants argue just the opposite.

In her affidavit, Ms. Villarreal states that Plaintiff called the MCPCA no fewer than

seventeen times to request intermittent FMLA leave between October 1, 2013 and April

26, 2014. (Doc. # 40-4 at 5). Similarly, Ms. Webb disclaimed any responsibility for

submitting her subordinates’ FMLA applications or approving FMLA absences, as is

outlined in FMLA: A Look at the Basics. (Doc. # 41-16 at 16). Both Ms. Villarreal and

Ms. Webb aver in their affidavits that Plaintiff did not call the MCPCA on March 26th to


                                            7
 
report her FMLA absence and thus failed to comply with company policy. See (Docs. #

40-3 at 3 and 40-4 at 5).

       On April 25, 2017—almost three years after she claims she was terminated—

Archey filed the instant action against her employer, AT&T, and her indirect supervisor,

Amy Waymire in Mason County Circuit Court. (Doc. # 1). The case was properly

removed to this Court on May 22, 2017. Id. Plaintiff brought claims for FMLA interference

under 29 U.S.C. § 2615(a)(1) (Count I), FMLA retaliation under 29 U.S.C. § 2615(a)(2)

(Count II), intentional infliction of emotional distress (Count III), negligent infliction of

emotional distress (Count IV), negligence/vicarious liability (Count V), and punitive

damages (Count VI). (Doc. # 1-1). On December 26th, 2017, the Court dismissed Counts

III, IV, and VI, leaving only Plaintiff’s FMLA and negligence claims.          (Doc. # 29).

Defendants filed their Motion for Summary Judgment on August 10, 2018. (Doc. # 40).

Plaintiff filed a Response (Doc. # 41), to which Defendants replied. (Doc. # 42). Thus,

the Motion is fully ripe for the Court’s review.

II.    ANALYSIS

       A.     Standard of Review

       Summary judgment is appropriate when there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). If there is a dispute over facts that might affect the outcome of the case under

governing law, then entry of summary judgment is precluded. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). The moving party has the ultimate burden of persuading

the court that there are no disputed material facts and that he is entitled to judgment as a

matter of law. Id. Once a party files a properly-supported motion for summary judgment



                                               8
 
by either affirmatively negating an essential element of the non-moving party’s claim or

establishing an affirmative defense, “the adverse party must set forth specific facts

showing that there is a genuine issue for trial.” Id. at 250.

       B.     Evidentiary Rulings

       Before addressing the merits of Plaintiff’s claims, the Court must address three of

Defendants’ evidentiary objections.

              1.     Deposition Testimony of Suzy Villarreal

       In their Reply brief (Doc. # 42 at 6), Defendants object to Plaintiff’s reliance upon

Suzy Villarreal’s deposition testimony, which was taken in a separate action involving the

same Defendants but a different plaintiff. See Vonderhaar v. AT&T Mobility Servs., No.

2:17-cv-114-WOB-CJS (E.D. Ky. 2017). Ms. Villarreal is employed by Defendant AT&T

as an Associate Director of the Corporate Attendance Leave Management Team,

formerly known as FMLA Operations. (Doc. # 40-4 at 1). Plaintiff relies on Ms. Villarreal’s

deposition testimony to establish the viability of the FMLA-leave policy contained in

AT&T’s brochure FMLA: A Look at the Basics. See (Doc. # 41 at 8-9).

       In opposing the admissibility of this evidence, Defendants rely solely on a Western

District of Kentucky case from 1942 for the proposition that “evidence taken in one case

is not competent to be introduced in another case between different parties.” (Doc. # 42

at 6) (quoting S.W. Anderson Co. v. Glenn, 43 F. Supp. 334, 338 (W.D. Ky. 1942)). Glenn

is hardly persuasive, as it was decided decades prior to the adoption of the Federal Rules

of Evidence and applied Kentucky evidentiary rules. See 43 F. Supp. at 338.

       Contrary to Defendants’ argument, the Court identifies two bases upon which Ms.

Villarreal’s deposition testimony may be considered in deciding Defendants’ Motion. First,



                                              9
 
Rule 32(a)(8) of the Federal Rules of Civil Procedure permits the use of deposition

testimony taken in an earlier action “as allowed by the Federal Rules of Evidence.” As

Ms. Villarreal is an employee of AT&T, her “deposition testimony from a previous case

[is] admissible non-hearsay because it is an admission by a party-opponent.” United

States v. Lay, 612 F.3d 440, 448 (6th Cir. 2010) (citing Fed. R. Evid. 801(d)(2)). Second,

“[a] deposition taken in a different case may be admitted as a sworn statement or affidavit”

pursuant to Federal Rule of Civil Procedure 56(c)(4). Woodby v. Bradley Cty., No. 1:07-

cv-3, 2008 WL 5245361, at *4 (E.D. Tenn. Dec. 16, 2008). Therefore, the filing of Ms.

Villarreal’s deposition with Plaintiff’s Response (Docs. # 41 and 41-14) makes it part of

the record in this case for purposes of Federal Rule of Civil Procedure 56.

              2.     Affidavit of Jon Campbell

       Defendants also seek to exclude the affidavit of Jon Campbell, who was Archey’s

union representative at AT&T. See (Doc. # 42 at 3). In his affidavit, Campbell criticizes

Defendant Amy Waymire, alleging generally that Ms. Waymire fails to timely respond to

his grievance requests. (Doc. # 41-1 at 1). He also recounts an episode involving a union

employee by the name of Adam Ray, who Ms. Waymire allegedly terminated “for not

getting his short term disability case approved.” Id. With regard to Archey, Campbell

avers that

        “[t]here have been multiple instances where my members have been
       retaliated against for being sick. Lori Archey was terminated on points even
       though they were approved FMLA time. . . . I believe [Archey’s case] to be
       retaliation for exercising [her] right to take . . . FMLA, based on previous
       instances I have seen in the past.”

Id. at 1-2.




                                            10
 
       “Federal Rule of Civil Procedure 56(c)(4) requires supporting affidavits to be based

on personal knowledge, meaning personal observations or experiences.” Alexander v.

Kellogg USA, Inc., 674 F. App’x 496, 499 (6th Cir. 2017). For an affidavit to be admissible,

the affiant must “expressly provide the basis for each assertion in [his] affidavit.” Id. While

Campbell refers generally to “instances I’ve seen in the past,” and discusses his personal

experience regarding an employee who was denied short-term disability, he fails to

explain how he knows any facts as they pertain to Archey’s case. Therefore, the Court

will not consider Campbell’s affidavit.

              3.     Events Occurring Before April 25, 2014

       Finally, Defendants make two related arguments regarding the exclusion of events

occurring before April 25, 2014, three years prior to the filing of Plaintiff’s Complaint. The

FMLA’s statute of limitations is ordinarily two years, but is extended to three years if the

Plaintiff can demonstrate a “willful violation.” 29 U.S.C. § 2617(c). Defendants first

contend that Plaintiff cannot demonstrate willfulness through actions that occurred more

than three years prior to the filing of the Complaint. (Doc. # 42 at 2). Similarly, Defendants

also assert that—assuming the three-year statute of limitations governs—Plaintiff cannot

rely on disciplinary actions that took place more than three years prior to the filing of the

Complaint to establish liability under the FMLA. Id. at 7.

        The Court is unable to locate any case law supporting Defendants’ first argument.

Nevertheless, it is logical that a plaintiff should not be able to look back more than three

years to find evidence supporting the application of a three-year statute of limitations.

Thus, out of an abundance of caution, the Court will not consider events occurring before

April 25, 2014 to determine the applicable statute of limitations.



                                              11
 
       Regarding Defendants’ second argument, the Court agrees that in some

instances, a lawsuit based on an event occurring outside of the statute of limitations

period is time-barred. See Sosby v. Miller Brewing Co., 211 F. App’x 382, 388-89 (6th

Cir. 2006). Where, for example, an employer improperly denies a request for FMLA leave

and assesses an attendance “point” for an FMLA-covered absence, a lawsuit filed more

than three years later based solely on that improper denial will be time-barred. See Butler

v. Owens-Brockway Plastic Prods., Inc., 199 F.3d 314, 317 (6th Cir. 1999). In contrast,

where, as here, the lawsuit is based on an employee’s termination that occurred within

the statute of limitations, and that termination is based on FMLA-protected absences

taken outside the statute of limitations, the FMLA claim is timely. See id. Therefore, in

deciding Plaintiff’s claims on the merits, the Court may properly consider the alleged

wrongful denial of Archey’s FMLA leave on March 26, 2014 because it directly led to her

termination on May 5, 2014. However, the Court will not consider other events that

occurred prior to April 25, 2014 in determining whether there is a triable issue of fact as

to FMLA liability.

       C.     FMLA Claims

       Under the FMLA, an employee who suffers from “a serious health condition that

makes [her] unable to perform the functions of the position” may take up to twelve weeks

of leave per year. 29 U.S.C. § 2612(a)(1)(D). A qualified employee may take her twelve

weeks of leave in one of three ways: [1] in a single block, [2] as intermittent leave taken

in separate periods due to a single illness or injury, or [3] through a reduced work

schedule,” which allows the employee to work on a part-time basis. See Banks v. Bosch

Rexroth Corp., F. App’x 519, 523 (6th Cir. 2015). The FMLA prohibits employers from



                                            12
 
“interfer[ing] with, restrain[ing], or deny[ing] the exercise of or the attempt to exercise, any

right provided [by the Act].” 29 U.S.C. § 2615(a)(1). It is also unlawful for employers to

“discharge or in any other manner discriminate against any individual for opposing any

practice made unlawful by [the Act].” Id. § 2615(a)(2). Employees who prevail under

either of these provisions may seek damages or equitable relief. Id. § 2617(a)(1).

       The Sixth Circuit recognizes two discrete theories of relief under the FMLA. See

Seeger v. Cincinnati Bell Tel. Co., 681 F.3d 274, 282 (6th Cir. 2012). The interference

theory, based on § 2615(a)(1), permits recovery for any interference with an FMLA-

created right “regardless of the intent of the employer.” Id. In contrast, the retaliation

theory, grounded in § 2615(a)(2), requires that a plaintiff demonstrate malintent on the

part of the employer. Id. Specifically, “the central issue raised by the retaliation theory .

. . is ‘whether the employer took the adverse action because of a prohibited reason or for

a legitimate nondiscriminatory reason.’” Id. (quoting Edgar v. JAC Prods., Inc., 443 F.3d

501, 508 (6th Cir. 2006)).

       In this case, Archey has asserted both an interference and a retaliation claim under

the FMLA. As is often the case, Plaintiff supports her FMLA claims with circumstantial

evidence. In such circumstances, the Court applies the well-recognized burden-shifting

framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See

Donald v. Sybra, 667 F.3d 757, 762 (6th Cir. 2012). Under McDonnell Douglas, the

employee must demonstrate a prima facie case of interference and retaliation. McDonnell

Douglas, 411 U.S. at 802. The burden then shifts to the employer “to articulate some

legitimate, nondiscriminatory reason” for the adverse employment action—in this case




                                              13
 
termination. Id. If the employer makes such a showing, the burden shifts back to the

employee to show that the employer’s purported justification is pretextual. Id. at 804.

        The Court first addresses the merits of Plaintiff’s FMLA claims, after which it will

determine if Plaintiff’s claims are time-barred. See Rodriguez v. Ford Motor Co., 382 F.

Supp. 2d 928, 936 (E.D. Mich. 2005).

               1.    FMLA Interference

                     a.     Prima Facie Case

        To make out a prima facie case of FMLA interference, a plaintiff must establish five

elements: (1) the plaintiff was an eligible employee; (2) the defendant is a covered

employer; (3) the plaintiff was entitled to leave under the FMLA; (4) the plaintiff gave the

employer notice of her intention to take leave; and (5) the defendant denied the plaintiff’s

FMLA benefits to which she was entitled. Sybra, 667 F.3d at 761.

        The first three elements of Plaintiff’s prima facie case are not in dispute.

Defendants contend, however, that Plaintiff is unable to establish the fourth element

because she did not give AT&T proper notice of her intent to take leave on March 26,

2014.    (Doc. # 40-1 at 11-13).     In determining whether an employee provided her

employer with adequate notice, “[t]he critical question is whether the information imparted

to the employer is sufficient to reasonably apprise it of the employee's request to take

time off for a serious health condition.” Walton v. Ford Motor Co., 424 F.3d 481, 486 (6th

Cir. 2005) (internal quotation marks omitted). When, as here, the need for leave was

unforeseeable, Plaintiff must provide notice “as soon as practicable under the facts and

circumstances of the particular case.” 29 C.F.R. § 825.303(a). “It generally should be

practicable for the employee to provide notice of leave that is unforeseeable within the



                                             14
 
time prescribed by the employer's usual and customary notice requirements applicable to

such leave.” Id. (emphasis added). “If it is not clear from the record whether the employee

gave such notice, then there exists a factual dispute sufficient to preclude summary

judgment on the interference claim.” Parks v. UPS Supply Chain Sols., Inc., No. 11-404-

DLB-CJS, 2014 WL 414230, at *9 (E.D. Ky. Feb. 4, 2014) (citing Hoge v. Honda of Am.

Mfg., Inc., 384 F.3d 238, 248 (6th Cir. 2004)).

       Defendants argue that on March 26, 2014, Plaintiff failed to follow AT&T’s “usual

and customary” notice requirements listed in the “HR One Stop web portal.” (Doc. # 40-

1 at 12). Defendants maintain that “[t]here is no dispute that Defendant AT&T’s notice

requirement for intermittent FMLA leave obligates the employee to call the Mobility

Centralized Payroll Change Administration (MCPCA) group, not the Defendant AT&T or

an employee of AT&T . . . .” Id. (emphasis in original).

       This argument ignores Plaintiff’s testimony that she followed a contrary policy

contained in FMLA: A Look at the Basics, which tells employees to contact their

supervisor to report an FMLA-related absence. See (Doc. # 41-2 at 10, 35). An employer

cannot obtain summary judgment on the basis that its employee failed to adhere to its

internal FMLA policy when there is evidence that in reality the employer lacked a uniform

policy. See Casagrande v. OhioHealth Corp., 666 F. App’x 491, 497 (6th Cir. 2016).

Defendants do not disavow the policy in FMLA: A Look at the Basics. In fact, Ms. Villarreal

testified that employees such as Ms. Archey would have had access to both policies.

(Doc. # 41-14 at 3, 5). Instead, Defendants rely exclusively on Ms. Villarreal’s statements

in her affidavit to argue that the policy in AT&T’s intranet portal was the “usual and

customary” one. See (Doc. # 40-1 at 12). Ms. Villarreal also avers that Plaintiff called



                                            15
 
the MCPCA each and every time she requested intermittent leave starting November 1,

2013. (Doc. # 40-4 at 5). However, as Defendants do not provide any documentary

evidence to back up their contentions, they cannot disprove Plaintiff’s testimony that she

called her supervisor—and not the MCPCA—every time she requested a day off under

the FMLA. See (Doc. # 41-2 at 35). Because there is no evidence apart from the parties’

conflicting sworn statements, there is a genuine issue of material fact regarding which

FMLA policy was “usual and customary” at the time Ms. Archey gave notice of her FMLA

leave. As such, Plaintiff’s testimony that she complied with the policy set out in FMLA: a

Look at the Basics is evidence that she gave reasonable notice of her intent to take leave

on March 26th and thus she has met the fourth element of her prima facie case of FMLA

interference.

       Defendants also argue that Plaintiff cannot establish the fifth element because they

did not deny her FMLA benefits to which she was entitled. See (Doc. # 40-1 at 13).

Defendants claim that they never disapproved Plaintiff’s request for leave when she

sought leave properly through the MCPCA, and only counted her absence as unexcused

when she failed to notify the MCPCA on March 26th. Id. This argument fails. The Court

has already found a dispute of material fact as to whether Plaintiff ever contacted—or

was required to contact—the MCPCA in order to obtain FMLA leave. Viewing the facts

in the light most favorable to Archey, there is evidence that she properly notified her

supervisor Ms. Webb on March 26th in compliance with AT&T’s FMLA policy. As it is

undisputed that Defendants terminated Plaintiff in part because of her unexcused




                                            16
 
absence on March 26th, Plaintiff has met her burden with regard to the fifth element.

Thus, the Court finds that Plaintiff has made a prima facie showing of FMLA interference.2

                                            b.             Legitimate, Nondiscriminatory Reason

              The Court having found that Archey established a prima facie case of FMLA

interference, the burden now shifts to Defendants to articulate “a legitimate, non-

discriminatory reason for [their] actions.” Demyanovich v. Cadon Plating & Coatings,

LLC., 747 F.3d 419, 427 (6th Cir. 2014). “[I]nterference with an employee's FMLA rights

does not constitute a violation if the employer has a legitimate reason unrelated to the

exercise of FMLA rights for engaging in the challenged conduct.” Id. at 431 (quoting

Edgar, 443 F.3d at 508). Defendants’ proffered reason for terminating Archey is that she

violated AT&T’s attendance policy by accruing an unexcused absence on March 26,

2014. See (Doc. # 40-1 at 14). Excessive absenteeism is a permissible basis for

terminating an employee. See Wallace v. FedEx Corp., 764 F.3d 571, 590 (6th Cir. 2014).

              Nevertheless, in this case, Plaintiff’s alleged violation of AT&T’s attendance policy

was not “unrelated to the exercise of [her] FMLA rights.” Demyanovich, 747 F.3d at 431

(emphasis added). In Wallace v. FedEx Corp., the Sixth Circuit held that an employer

                                                            
2
           Plaintiff also argues that Defendants interfered with her FMLA rights by creating “a web of
conflicting policies on how to notify the company regarding FMLA leave.” (Doc. # 41 at 15). According to
Plaintiff, these conflicting policies “chilled Plaintiff’s use of FMLA.” Id. The Sixth Circuit has held that
discouraging an employee from exercising her FMLA rights may constitute an actionable FMLA-
interference claim, but only when the employee can show that she’s been prejudiced by the violation See
Saroli v. Automation & Modular Components, Inc., 405 F.3d 446, 454-55 (6th Cir. 2005). Accordingly,
“[t]hat an employer's conduct might ‘chill’ use of FMLA leave is not enough unless plaintiff ‘offer[s] evidence
that it, in fact, caused her or any other employee to refrain from requesting or using FMLA leave.’” Bonfiglio
v. Toledo Hosp., No. 3:16-cv-2163, 2018 WL 5761220, at *12 (N.D. Ohio Nov. 1, 2018) (quoting Santoli v.
Vill. of Walton Hills, No. 1:12-cv-1022, 2015 WL 1011384, at *5 (N.D. Ohio Mar. 3, 2015)). Indeed, in
Harcourt v. Cincinnati Bell Tel. Co.—cited by Plaintiff—the court found a viable FMLA-interference claim
where “[t]here was substantial evidence that [the employer’s] policies actually discouraged Plaintiffs from
utilizing their FMLA entitlements.” 383 F. Supp. 2d 944, 962 (S.D. Ohio 2005) (emphasis added). Here,
by contrast, Plaintiff points to no evidence showing that she was deterred from pursuing FMLA leave as a
result of AT&T’s conflicting policies. In fact, she continued to apply for and utilize FMLA leave up until she
was terminated. Therefore, the Court rejects this aspect of Plaintiff’s FMLA-interference claim.  

                                                                        17
 
cannot rely on excessive absenteeism as cause for termination when the absences relate

directly to the employer’s alleged FMLA violation. 764 F.3d at 590. The plaintiff in

Wallace argued that she was terminated for accruing two unexcused absences, which

she claimed had resulted from her employer’s violation of FMLA notice regulations. Id.

The Sixth Circuit rejected the employer’s argument that its employee’s violation of

company attendance policy was independent from the employee’s use of FMLA leave.

Id. The court found that “when the absences and cause for discharge relate directly to

the FMLA leave and the company's failure to give notice . . . there is no legitimate and

independent reason for dismissal.”       Id.    In other words, the employer’s purported

legitimate reason—violation of the attendance policy—was “intimately intertwined” with

the employee’s FMLA leave. Id.

       Here, similar to Wallace, Archey’s unexcused absence on March 26th “is a direct

result of failing to perfect her FMLA leave.” Id. Therefore, “to the extent [AT&T] claims it

terminated [Archey] based, in part, on [her March 26th] absence[], which may have been

FMLA-qualifying, that reason is ‘intimately intertwined’ with [Archey’s] potentially FMLA-

qualifying leave.” West v. Pella Corp., 2018 WL 345115, at *8 (W.D. Ky. Jan. 9, 2018)

(quoting Wallace, 764 F.3d at 590); see also Ezell v. Renal Care Grp., Inc., No. 5:17-cv-

002-TBR-LLK, 2018 WL 2054562, at *8-9 (W.D. Ky. May 2, 2018). As such, Defendants

have not demonstrated the requisite “independent, legitimate” reason for Archey’s

termination. Wallace, 764 F.3d at 590.

                     c.     Pretext

       Even assuming Defendants’ proffered reason satisfies their burden of production

under McDonnell Douglas, Plaintiff has put forth sufficient evidence to show Defendants’



                                               18
 
reason was pretextual. To prove pretext, a plaintiff must demonstrate that the employer's

reason: (1) had no basis in fact; (2) did not actually motivate the termination; or (3) was

not sufficient to justify the decision. Marshall v. Rawlings Co. LLC, 854 F.3d 368, 379

(6th Cir. 2017). At bottom, “[p]retext is a commonsense inquiry: did the employer fire the

employee for the stated reason or not?”  Parkhurst v. Am. Healthways Servs., LLC, 700

F. App’x 445, 449 (6th Cir. 2017) (alteration in original) (quoting Chen v. Dow Chem. Co.,

580 F.3d 394, 400 n.4 (6th Cir. 2009)). The Court finds that a reasonable jury could

answer this question in the affirmative.

       To start, there is evidence indicating that Defendants’ proffered reason had no

basis in fact. As discussed at length above, a reasonable jury could find that Plaintiff

properly notified AT&T regarding her absence on March 26th and thus would not have

accumulated seven points in violation of AT&T’s attendance policy. Therefore, Plaintiff

has shown that Defendants “did not actually have cause to take adverse action against

[her] based on its proffered reason.” Seeger, 681 F.3d at 285 (quoting Joostberns v.

UPS, 166 F. App’x 783, 791 (6th Cir. 2006)).

       Defendants argue that even “assuming arguendo that Plaintiff timely and

appropriately reported her March 26, 2014 absence . . . Defendants operated under the

honest belief that Plaintiff had violated the attendance policy.” (Doc. # 40-1 at 15). The

“honest-belief rule” entitles an employer to summary judgment when it “held an honest

belief in its proffered reason,” even in cases where its proffered reason “is ultimately found

to be mistaken, foolish, trivial, or baseless.”     Seeger, 681 F.3d at 285-86 (internal

quotation marks omitted). The theory behind the rule is that “If the employer honestly,

albeit mistakenly, believes in the non-discriminatory reason it relied upon in making its



                                             19
 
employment decision, then the employer arguably lacks the necessary discriminatory

intent.” Smith v. Chrysler Corp., 155 F.3d 799, 806 (6th Cir. 1998).

       Consequently, the scope of the rule is not limitless. For example, it does not apply

in cases where the error on the part of the employer is “too obvious to be unintentional.”

Seeger, 681 F.3d at 286 (quoting Smith, 155 F.3d at 807). Similarly, an employer cannot

invoke the rule when its “decision-making process is ‘unworthy of credence.’” Murphy v.

Ohio State Univ., 549 F. App’x 315, 322 (6th Cir. 2013) (quoting Smith, 155 F.3d at 807).

The burden is on the defendant to “point to specific facts that it had at the time the decision

was made which would justify its belief in the proffered reason.” Clay v. UPS, 501 F.3d

696, 714 (6th Cir. 2007).

       In support of their argument that they had an honest belief, Defendants point to

Ms. Webb’s affidavit, which states that she verified with the MCPCA on April 28, 2014

that Archey had not reported her March 26, 2014 absence. (Doc. # 40-1 at 15). Thus,

according to Defendants, Webb had an honest belief that Archey had eclipsed the seven-

point threshold in the attendance policy prior to approving her termination on May 5th.

       Yet, evidence in the record casts doubt on the credibility of Defendants’ story. If

Ms. Webb knew on April 28th that Plaintiff had accrued an unexcused absence on March

26th, it is unclear why that unexcused absence was omitted from the Counseling Notice

she approved and gave to Archey just four days later on May 2nd. Accordingly, a

reasonable jury could infer that Ms. Webb and Ms. Waymire improperly classified

Plaintiff’s absence as “unexcused” after Archey alerted them on May 2nd of her

entitlement to three days per week of FMLA leave.




                                              20
 
       This inference is supported by several additional facts in the record: first, Plaintiff

testified that on May 2nd, Ms. Waymire “appeared angry about how much coverage [she]

had.” (Doc. # 41-2 at 156). Second, Plaintiff’s May 2nd Counseling Notice listed 4.25

attendance points on her record, whereas three days later, her termination notice listed

7.5 points. See (Docs. # 41-10 and 41-12). Thus, within three days, Defendants added

3.25 points to Plaintiff’s attendance record, all of which stemmed from absences and

tardies predating the May 2nd Counseling Notice. See (Doc. # 41-12). Third, Plaintiff

testified that whenever she accrued a point on her attendance record, she would see an

email or notification upon logging into her account at work. See (Doc. # 41-2 at 35).

Plaintiff maintains that she never saw a notification of an unexcused absence on March

26th. Id. at 35, 36, 39. Based on these facts, a jury could conclude that Defendants

reclassified previous tardies and absences from “excused” to “unexcused” after learning

of Plaintiff’s approval for increased FMLA leave. As Plaintiff has “produce[d] sufficient

evidence from which the jury could reasonably reject the defendants’ explanation and

infer that the defendants did not honestly believe in the proffered non-discriminatory

reason for its adverse employment action,” summary judgment is inappropriate. Mickey

v. Zeidler Tool & Die Co., 516 F.3d 516, 526 (6th Cir. 2008) (internal quotation marks,

brackets, and ellipsis omitted).

       In their Reply, Defendants attempt to counter Plaintiff’s pretext argument by merely

contesting the facts surrounding Plaintiff’s termination.          Specifically, Defendants

repeatedly challenge Plaintiff’s testimony that (1) she met with Ms. Webb and Ms.

Waymire on May 2nd; (2) she was issued the Counseling Notice during the meeting on

May 2nd; and (3) that she was fired on May 5th. See (Doc. # 42 at 8-9). Defendants



                                             21
 
urge the Court to believe instead that (1) Plaintiff’s purported meeting on May 2nd never

occurred; (2) the May 2nd Counseling Notice was retracted; and (3) Plaintiff was fired on

May 2nd, not May 5th. Id. However, Plaintiff testified to her version of the facts multiple

times, and Defendants’ own testimonial evidence to the contrary does not negate

Plaintiff’s testimony.    “In considering a motion for summary judgment, ‘[t]he judge's

function . . . is limited to determining whether sufficient evidence has been presented to

make the issue a proper jury question, and not to judge the evidence and make findings

of fact.’” Upshaw v. Ford Motor Co., 576 F.3d 576, 592 (6th Cir. 2009) (alteration in

original) (quoting Bultema v. United States, 359 F.3d 379, 382 (6th Cir. 2004)). Thus, the

Court declines Defendants’ invitation to resolve factual disputes in their favor.

       For the foregoing reasons, the Court finds there to be triable issues of fact

regarding Plaintiff’s FMLA Interference claim.

              2.     FMLA Retaliation

                     a.       Prima Facie Case

       In order to establish a prima facie case of FMLA retaliation, a plaintiff must

establish four elements: (1) plaintiff was engaged in a statutorily-protected activity; (2)

defendant knew that plaintiff was exercising her FMLA rights; (3) plaintiff suffered an

adverse employment action; and (4) a causal connection existed between the protected

FMLA activity and the adverse employment action. Seeger, 681 F.3d at 283. “A plaintiff's

burden in establishing a prima facie case is not intended to be an onerous one.”  Skrjanc

v. Great Lakes Power Serv. Co., 272 F.3d 309, 315 (6th Cir. 2001).

       The second element is uncontested. Defendants were aware that Plaintiff had

taken FMLA leave starting in November 2013. The third element is likewise uncontested,



                                             22
 
as Plaintiff suffered an adverse employment action when she was terminated in May

2014.    See Johnson v. Fifth Third Bank, 685 F. App’x 379, 385 (6th Cir. 2017).

Surprisingly, Defendants make no argument regarding a causal connection between

Plaintiff’s FMLA leave and her termination. Nevertheless, the Court is satisfied that

Plaintiff has made the necessary showing of a causal connection. Under Sixth Circuit

law, a plaintiff can show causality “where an adverse employment action occurs very

close in time after an employer learns of a protected activity.” Mickey, 516 F.3d at 525.

Archey testified that she was fired on May 5, 2014, three days after telling Ms. Waymire

that she was eligible for up to three days per week in FMLA leave. Plaintiff had also taken

extensive leave in the four months prior to her termination. Therefore, a reasonable jury

could find a causal connection between Plaintiff’s FMLA leave and her termination.

        Defendants challenge only the first element of Plaintiff’s prima facie case, asserting

that Plaintiff was not terminated for engaging in statutorily-protected activity because

Archey’s March 26th absence was unexcused and thus not considered FMLA time. See

(Doc. # 40-1 at 17). In Defendants’ words, “taking unapproved leave is not a protected

right under the FMLA.” Id. (emphasis in original). However, Defendants’ argument is

circular because, as stated above, Archey has made out a prima facie case that

Defendants’ categorization of the March 26th absence as unexcused interfered with her

statutory right. See Haley v. Cmty. Mercy Health Partners, No. 3:11-cv-232, 2013 WL

322493, at *16 (S.D. Ohio Jan. 28, 2013). A reasonable jury could infer that Defendants’

absence on March 26th was FMLA-protected because there are facts in the record

establishing that Plaintiff gave proper notice under AT&T policy. See supra at II.C.1.a.




                                              23
 
Plaintiff has thus satisfied “the low threshold of proof necessary to establish a prima facie

case of retaliatory discharge.” Seeger, 681 F.3d at 283.

                      b.     Legitimate Reason and Pretext

       Defendants rely on the same legitimate, nondiscriminatory justification that they

relied on for Archey’s FMLA-interference claim. See (Doc. # 41-1 at 17 n.2). For the

same reasons as outlined above, the Court finds that justification to be insufficient.

Therefore, a question of fact remains regarding whether Defendants retaliated against

Plaintiff for exercising her FMLA rights.

              3.      Statute of Limitations

       The Court next addresses Defendants’ alternative argument that Plaintiff’s FMLA

claims are time-barred. The statute of limitations for most FMLA claims is two years. See

29 U.S.C. § 2617(c)(1). However, the plaintiff gets the benefit of a three-year statute of

limitations if she can show that the defendant committed a willful violation of the FMLA.

Id. § 2617(c)(2). The Sixth Circuit has held that for purposes of the FMLA, the limitations

period begins to run at the moment the plaintiff is terminated, not when the employer first

interferes with the plaintiff’s FMLA rights. See Butler 199 F.3d at 317. Here, Plaintiff filed

her lawsuit in state court on April 25, 2017, more than two years but less than three years

after she was terminated in May 2014. Therefore, for her claim to survive summary

judgment, she must demonstrate that Defendants acted willfully.

       “An employer commits a willful violation of the FMLA when it acts with knowledge

that its conduct is prohibited by the FMLA or with reckless disregard of the FMLA's

requirements.” Ricco v. Potter, 377 F.3d 599, 602 (6th Cir. 2004). “[T]he determination

of willfulness involves a factual question,” id., and the plaintiff bears the burden at trial of



                                              24
 
proving a willful violation. Hoffman v. Prof’l Med. Team, 394 F.3d 414, 415 (6th Cir. 2005).

In the Court’s view, a jury could find that Archey has met her burden regarding willfulness.

       Summary judgment is rarely appropriate on statute-of-limitations grounds where,

as is the case here, there remains a dispute of fact regarding whether the employee gave

proper notice of her FMLA leave. See, e.g., Williams v. Schuller Int’l, Inc., 29 F. App’x

306, 309 (6th Cir. 2002); Ezell, 2018 WL 2054562, at *5; Rodriguez, 382 F. Supp. 2d at

936-37. For example, in Williams, the Sixth Circuit reversed the district court’s grant of

summary judgment for the defendant on statute-of-limitations grounds, concluding that

there were disputed facts “involv[ing] the adequacy and timing of the [FMLA] notice

allegedly given by [plaintiff].” 29 F. App’x at 309. The court held that “[i]f it should

ultimately be found that the plaintiff gave her employer timely notice of a claim for leave

under the statute, we believe that there would be genuine issues as to . . . whether the

employer made reasonable efforts to evaluate the claim before deciding to fire the

plaintiff.” Id. If the jury were to agree with the plaintiff on this issue as well, it could also

“find that the employer acted in knowing or reckless disregard of its statutory obligations.”

Id.

       Similar to the Plaintiff in Williams, there remains a genuine dispute over whether

Archey provided adequate notice of her request for leave on March 26, 2014. If a jury

ultimately determines that she did, it could also find that AT&T was  “put on notice of

Plaintiff's need for [FMLA] leave” on March 26th. Rodriguez, 382 F. Supp. 2d at 937.

Accordingly, a jury could then conclude that AT&T acted recklessly or knowingly when it

terminated Plaintiff based in part upon her March 26th absence.




                                               25
 
       Furthermore, if the jury were to find Plaintiff’s testimony to be credible, it could

reasonably conclude that Ms. Waymire terminated Plaintiff based at least in part on

Plaintiff’s statement on May 2nd that she was entitled to additional FMLA leave. This

evidence creates a genuine dispute of material fact as to whether the alleged interference

and/or retaliation was a willful violation of the FMLA. See Gannon v. Cannon Cty., No.

3:10-cv-847, 2011 WL 6888540, at *10 (M.D. Tenn. Dec. 29, 2011). For the foregoing

reasons, Defendants’ Motion for Summary Judgment on Plaintiff’s FMLA claims on

statute of limitations grounds is denied.

       D.     Amy Waymire’s Individual Liability Under the FMLA

       Defendants argue separately that Amy Waymire cannot be held individually liable

on Plaintiff’s FMLA claims. The Sixth Circuit’s decision in Mitchell v. Chapman, 343 F.3d

811, 831 n.22 (6th Cir. 2003) “has been read by district courts in the Sixth Circuit as

implicitly holding that individual liability exists” under the FMLA. Mueller v. J.P. Morgan

Chase & Co., No. 1:05-cv-560, 2007 WL 915160, at *22 (N.D. Ohio Mar. 23, 2007). For

many of the reasons set forth above, including Ms. Waymire’s presence at the meeting

with Plaintiff on May 2nd and her approval of Plaintiff’s Counseling Notice and subsequent

termination, a reasonable jury could find Waymire to have committed FMLA interference

or retaliation. Therefore, Defendants’ Motion for Summary Judgment on Plaintiff’s FMLA

claims as they pertain to Amy Waymire is denied.

       E.     Negligence and Vicarious Liability

       Finally, Plaintiff alleges that Defendant Waymire was negligent and that, as a

result, AT&T is vicariously liable. (Doc. # 1-1 at 7). Defendants’ sole argument for why

Plaintiff’s negligence claim should fail comes in a self-serving and unsupported footnote,



                                            26
 
which states that “Defendant Waymire did not commit any action, whether intentional or

unintentional, as to any of Plaintiff’s claims.3 (Doc. # 40-1 at 18 n.3). Given the evidence

of Ms. Waymire’s knowledge of Plaintiff’s entitlement to FMLA leave and her involvement

in Plaintiff’s termination, the Court finds this statement to be unfounded. Moreover, in

making only this brief, vague statement, Defendants “have failed to meet [their] burden

on summary judgment to ‘point out’ [a] specific deficiency of Plaintiff’s case.” Max Arnold

& Sons, LLC v. W.L. Hailey & Co., Inc., 452 F.3d 494, 506 (6th Cir. 2006). Defendants’

Motion for Summary Judgment on Plaintiff’s negligence claim is therefore denied.

III.          CONCLUSION

              For the reasons stated above, IT IS ORDERED as follows:

              (1)            Defendants’ Motion for Summary Judgment (Doc. # 40) is DENIED; and

              (2)            Within twenty (20) days from the date of entry of this Memorandum Opinion

and Order, the parties shall file a Joint Status Report, setting forth available dates for

a Final Pretrial Conference and Jury Trial, and whether they would be amenable to a

court-facilitated settlement Conference on the remaining claims.

              This 29th day of March, 2019.




J:\DATA\Opinions\Covington\2017\17-91 MOO Denying MSJ.docx



                                                            
3
           Plaintiff’s citation to Ingram v. Oasis Invs., LLC, No. 5:16-cv-206-TBR, 2017 WL 6508362 (W.D.
Ky. Dec. 19, 2017) is misplaced, as that case discusses negligent hiring, a theory distinct from vicarious
liability.

                                                               27
 
